Citation Nr: 9928857	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  94-44 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic sinusitis with 
headaches and recurrent upper respiratory infections.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1988 to January 1994.

This appeal arose from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for chronic sinusitis with headaches and recurrent 
upper respiratory infections.  This case was remanded by the 
Board of Veterans' Appeals (Board) in March 1997 for further 
development.


FINDINGS OF FACT

1.  Service medical records do not show evidence of chronic 
sinusitis with headaches and recurrent upper respiratory 
infections in service.

2.  The medical evidence does not show that the veteran 
currently has chronic sinusitis with headaches and recurrent 
upper respiratory infections.


CONCLUSION OF LAW

The appellant's claim for service connection for chronic 
sinusitis with headaches and recurrent upper respiratory 
infections is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 1110 and 1131, compensation will be 
provided if it is shown that the veteran suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Moreover, 
service medical records must show the claimed disability and 
there must be medical evidence that links a current 
disability with events in service or with a service-connected 
disability.  Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).

No sinus, headache, or upper respiratory infection was noted 
on the veteran's November 1987 enlistment examination.  A 
review of the service medical records shows that during 
service the veteran sought medical treatment frequently for 
various complaints.  At various times, he reported sinus 
pressure, headache, stuffy nose, sore throat, congestion, 
burning eyes, sneezing, a cough, watery eyes, facial pain, 
chills, and general malaise.  The assessment of his 
complaints varied, and the records note assessments of upper 
respiratory infection (URI), allergic rhinitis, cephalalgia, 
headaches secondary to tension, sinus headache, and a viral 
syndrome.  

A December 1989 record noted that the veteran acknowledged a 
history of sinus problems prior to service.  At the time of 
his November 1993 separation examination, he responded 
affirmatively to a question as to whether he had frequent or 
severe headaches.  The examiner noted that the reported 
headaches were associated with "seasonal sinus" and found 
that they were not considered disabling.

The veteran filed his claim for benefits in February 1994.  
In April 1994 he underwent a VA general medical examination.  
The veteran reported a history of sinus problems and 
secondary headaches, and he stated that he took Sudafed year-
round for sinus congestion.  Physical examination was 
essentially normal.  The examiner diagnosed a history of 
sinus problems and sinus headaches, but the examiner found 
"no medical illness of consequence." 

In response to the RO's denial of service connection for 
chronic sinusitis with headaches and recurrent upper 
respiratory infections, the veteran requested an X-ray, 
presumably of the sinuses, based on the fact that he was 
"seen and treated so many times while in service."  The 
Board notes that a computer tomography (CT) scan of the 
sinuses was negative, as reported in a July 1998 VA 
examination report.

In his appeal statement, the veteran suggested that instead 
of sinusitis, his disability "might be respiratory 
infections, chronic, as caused by the exposure to frequent 
excessive dust from metal grinding and fibers from grinding 
wheels which are of asbestos content."  The Board notes that 
a claim for service connection for a pulmonary disorder was 
denied by the Board in March 1997 based on a December 1994 VA 
examination with pulmonary function tests (PFTs) which found 
no pulmonary disorder.  More recently, a July 1998 VA 
respiratory examination with PFTs found no history of asthma, 
no underlying restrictive disease, and no lung disability.

In October 1995, the veteran stated that he was receiving 
treatment for his "sinus or respiratory condition" at a 
local VA facility which had prescribed decongestants and 
steroid inhalants.  Pursuant to the Board's March 1997 
remand, additional development was performed.  VA treatment 
records dated from December 1994 to January 1997 have been 
associated with the claims folder.

In June 1995 the veteran complained of sinus drip.  In August 
1995, the veteran reported that his sinus problems were the 
same.  He was assessed with rhinorrhea, and he was advised to 
try Beconase.  If Beconase did not relieve his symptoms, 
Entex was recommended.  In October 1995, the veteran stated 
that Beconase and Entex were not working.  It was noted that 
there was no nasal congestion or rhinorrhea and that his 
primary symptoms were post nasal drip, cough, and laryngitis.  
The assessment was questionable sinusitis, and his Beconase 
dosage was increased.  November 1995 and January 1996 
treatment records showed that the veteran's complaints were 
essentially unchanged, and he was assessed with allergic 
sinusitis/laryngitis.

The VA records show that in February 1996 the veteran was 
referred for evaluation of chronic sinusitis and recurrent 
laryngitis.  The veteran complained of post nasal drip which 
caused hoarseness.  He worked repairing copiers.  It was 
noted that he used Beconase, Entex, and Benadryl 
appropriately.  Physical examination of the nose, mouth, 
pharynx, and larynx was essentially normal.  The examiner 
found "an anatomically sound upper aerodigestive tract" 
with "no evidence of laryngeal disease."  The examiner 
recommended that the veteran continue Beconase and Entex and 
that he pay attention to the solvents and vapors associated 
with his work to see if that was contributing to the throat 
irritation.  A July 1996 record noted that the veteran was 
being followed-up for "chronic sinusitis" and that he was 
doing well on Entex and Beconase.

An August 1998 record from the Social Security Administration 
(SSA) showed that the veteran became disabled for SSA 
disability benefits purposes in February 1997, the same month 
that he sustained a back injury at work.  As the veteran has 
not asserted that the SSA records could serve to well-ground 
the claim presently on appeal or that they pertain in any way 
to his claimed chronic sinusitis with headaches and recurrent 
upper respiratory infections, the Board does not find that 
the duty to assist requires further development of the SSA 
records as regards this claim.

The veteran underwent another VA nose, sinus, pharynx, and 
larynx examination in July 1998.  The examiner noted that the 
claims folder had been reviewed and also noted that he had 
previously seen the veteran for nose and sinus complaints.  
The examiner noted that the veteran had been on medical 
management using Beclomethasone and Entex with good anatomic 
control.  The examiner stated that the veteran's prior work 
with copiers and his resultant exposure to toners "were 
probably contributing some to his headaches."

At the time of the examination, the veteran stated that he 
had discontinued his prescription medication and was using 
over-the-counter medication.  He reported that his nose got 
blocked up with a frontal headache every 2 to 3 weeks for 2 
to 3 days with post nasal drip.  The examiner noted that in 
service, the veteran's headache complaints were attributed to 
tension headaches.  The examination report noted that the 
veteran had no allergies.  Physical examination of the nose, 
mouth, pharynx, and larynx was normal.  A CT scan showed 
"completely clear" sinuses.

The examiner diagnosed that the veteran's headache complaints 
were "probably muscle tension headaches."  The examiner 
stated that "[t]here is no radiographic evidence of 
sinusitis to support a claim of chronic sinusitis as the 
cause of his current problems."  The examiner acknowledged 
that the veteran probably had "an allergic component to his 
rhinitis based on the complaint of rhinorrhea and periodic 
nasal obstruction, but there is no suggestion of chronic 
sinus disease and no suggestion of persistent anatomic nasal 
change."

Finally, the examiner addressed the veteran's contentions 
that "people never find anything that is wrong with his nose 
because they always spray it and that hides what was wrong."  
The examiner noted that the CT scan, which yielded negative 
findings, was performed before the veteran received any 
medication.  Also, the rhinoscopy was performed without the 
benefit of vasoconstriction and the telescopic nasal 
examination was performed without topical anesthesia.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that his claim is plausible, it must be deemed not 
well grounded and therefore denied.  The medical evidence of 
record does not show that the veteran has a current chronic 
sinus disability with headaches and recurrent upper 
respiratory infections.  The July 1998 VA examination found 
no evidence of chronic sinusitis.  In addition, the veteran's 
complaints of headaches were attributed by the VA examiner to 
muscle tension, not sinusitis.  Finally, the Board notes that 
the veteran has not been assessed with an upper respiratory 
infection since service.  Absent any demonstration by 
competent medical evidence that the veteran has, or has ever 
had, the disability for which service connection is claimed, 
the claim cannot properly be considered well grounded.  See 
Degmetich v. Brown, 104 F.3d 1328, 1330-33 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Consequently, the claim must be denied.

In addition, the medical evidence does not show that chronic 
sinusitis with headaches and recurrent upper respiratory 
infections began in service.  Regardless of the existence of 
a current sinus disability, the veteran's claim is not well-
grounded as the medical evidence of record does not reveal 
that there is a link between his post-service nasal and 
throat complaints and his history of complaints in service.  
A chronic sinus disability was not diagnosed in service.

The Board acknowledges the appellant's belief that a causal 
relationship exists between his current nasal and throat 
complaints and service.  However, as a layman the appellant 
is not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for chronic sinusitis with 
headaches and recurrent upper respiratory infections.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Primarily, 
competent medical evidence is lacking of a current 
disability.  Whereas the Board has determined that the 
appellant's claim for service connection is not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of this claim.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in a September 1994 statement of the 
case which informed the appellant that the reason his claim 
for sinusitis had been denied was that there was no evidence 
of a chronic sinus disability in service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

A claim for entitlement to service connection for chronic 
sinusitis with headaches and recurrent upper respiratory 
infections is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

